UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2281



JESSIE B. HAYES,

                                              Plaintiff - Appellant,

          versus


WILLIAM J. HENDERSON, Postmaster General, US
Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-99-3522-2-18)


Submitted:   February 22, 2001         Decided:     February 27, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jessie B. Hayes, Appellant Pro Se. Joseph Parkwood Griffith, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jessie B. Hayes appeals the district court’s order dismissing

her employment discrimination action.   We have reviewed the record

and the district court’s opinion accepting the recommendation of

the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.       See Hayes v.

Henderson, No. CA-99-3522-2-18 (D.S.C. Aug. 30, 2000). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2